Citation Nr: 0901314	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
eye disorder, claimed as retinitis pigmentosa and myopic 
astigmatism.  

2.  Entitlement to service connection for an eye disorder, 
claimed as retinitis pigmentosa and myopic astigmatism.

3.  Whether a June 23, 1971, rating decision was clearly and 
unmistakably erroneous (CUE) in its denial of service 
connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  In an unappealed June 1971 decision, the Board denied 
service connection for an eye disorder. 
 
2.  The evidence added to the record since June 1971, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim for an eye disorder.

3.  Retinitis pigmentosa was not noted at the time of 
examination, acceptance, and enrollment into active military 
service.

4.  The veteran's retinitis pigmentosa was initially 
diagnosed in service.

5.  In June 23, 1971, the RO denied the claim for service 
connection for an eye disorder based a congenital disorder 
not aggravation beyond the normal progress of the disease. 
 
6.  The rating decision of June 23, 1971, did not incorrectly 
apply the applicable statutory and regulatory provisions 
existing at the time, such that the outcome of the claim 
would have been manifestly different but for the error. 


CONCLUSIONS OF LAW

1.  The June 1971 rating decision, which denied the veteran's 
claim for entitlement to service connection for an eye 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence received subsequent to the June 1971 rating 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for an eye 
disorder, claimed as retinitis pigmentosa and myopic 
astigmatism, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008). 

3.  The presumption of soundness at service entrance applies 
and is not rebutted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2008).

4.  The veteran's eye disorder, claimed as retinitis 
pigmentosa and myopic astigmatism, was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008)

5.  The June 23, 1971, rating decision did not contain CUE in 
its denial of the veteran's claim for service connection for 
an eye disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2008).   
    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for an Eye Disorder Based on New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

In the present case, the RO denied service connection for an 
eye disorder in June 1971.  The evidence of record at the 
time included a letter from a private physician dated April 
1969 demonstrating myopic astigmatism prior to service, the 
service entrance and separation examinations, and service 
treatment records.  The veteran did not appeal this decision 
and it became final.  See 38 C.F.R. § 7105.  

The veteran requested to reopen his claim of entitlement to 
service connection for an eye disorder, to include retinitis 
pigmentosa and myopic astigmatism, in August 2004.  Based on 
the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

The evidence added to the record since the June 1971 rating 
decision includes statements on behalf of the veteran 
asserting that his retinitis pigmentosa was first diagnosed 
in service, post-service VA treatment records, a September 
2001 VA examination, and a copy of a General Counsel opinion 
regarding congenital and developmental conditions under 
38 C.F.R. § 3.303(c) (VAOPGCPREC 67-90).  

In this case, the veteran's original claim for an eye 
disorder was denied in June 1971 because his diagnosed eye 
disabilities of retinitis pigmentosa and myopic astigmatism 
were found to be congenital in nature and not aggravated by 
service beyond the normal progress of the disorders.  

The post-service VA treatment reports and September 2001 VA 
examination demonstrated that the veteran had a current 
diagnosis of retinitis pigmentosa and was undergoing 
treatment.  Even though the evidence of record at the time of 
the June 1971 decision already reflected a diagnosis for 
retinitis pigmentosa and myopic astigmatism, the new evidence 
is pertinent to the issue of whether his eye disorder was 
incurred or aggravated by active service beyond the natural 
progression of the disease.  Thus, the Board finds the post-
service VA examination and treatment records to be material 
to the question of medical causation and that it relates to 
an unestablished fact.

Likewise, the General Counsel opinion, which sets forth legal 
guidelines regarding cognitive and developmental disorders, 
also suggests a bearing on the issue of medical causation and 
was not available for review at the time of the initial 
rating decision denying service connection on the basis of 
cognitive defects.  Thus, the Board also finds this evidence 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim.

As such, the evidence submitted by the veteran (September 
2001 VA examination, post-service VA treatment records, and 
the copy of a General Counsel opinion) and associated with 
the claims file is both new and material, his claim for 
service connection for an eye disorder is reopened.  

Claim for Service Connection

Having found that the claim should be reopened, the Board 
will address the merits of the veteran's claim for service 
connection for an eye disorder.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, in a 1990 opinion, VA General Counsel determined 
that retinitis pigmentosa, though a congenital or hereditary 
disease, could be service connected if it was shown that the 
disease was first manifested during active military service.  
See VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43,253 
(Oct. 26, 1990).  

The General Counsel reflected that the mere genetic or 
familial predisposition to develop the symptoms, even if the 
individual was almost certain to develop the condition at 
sometime in his life, did not constitute having the disease.  
Only when symptomatology and/or an active disease process 
existed could a claimant be said to have developed the 
disease.  

Thus, according to the General Counsel, if a claimant had a 
congenital or hereditary predisposition to retinitis 
pigmentosa prior to service, but no manifestations, and he 
later manifested the disease during active military service, 
service connection may be granted.  Id.  General Counsel 
opinions are binding on the Board. 
 
In the present case, the veteran is claiming entitlement to 
service connection for an eye disorder.  Specifically, he 
contends that his currently-diagnosed retinitis pigmentosa 
and myopic astigmatism were incurred in or aggravated by 
active duty service.    

Service treatment records indicate that the veteran sought 
treatment for an eye disorder in service.  Specifically, an 
April 1970 treatment report reflected a one year history of 
gradual loss of vision, especially night vision.  Examination 
revealed black retinal pigmentation in the equatorial regions 
and numerous white, small opacities just above the retina.  
As a result, he was diagnosed with retinitis pigmentosa and 
asteroid hyalosis, bilateral.    

Of importance, while a history of poor vision was noted in 
the March 1969 pre-induction examination, the veteran was 
entitled to a presumption of being in sound condition at the 
time he entered the service.  Specifically, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 
38 U.S.C.A. § 1111.
 
In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.

The Board finds that retinitis pigmentosa was not "noted" 
at the time of the veteran's examination, acceptance, and 
enrollment into active military service.  According to his 
pre-induction examination of March 1969, the examiner noted 
"normal" findings of the eyes, with only defective vision 
noted.  Importantly, he was then referred for a follow-up 
pre-service examination in June 1969, which identified 
defective vision with no mention of any congenital or other 
eye disorder abnormality.  

Because a pre-existing, congenital eye disorder was not 
"noted" upon service entrance, the veteran is entitled to 
the statutory presumption that he was of sound condition, and 
clear and convincing evidence must be shown in order to rebut 
the presumption.

In determining whether the presumption is rebutted by clear 
and convincing evidence, the Board acknowledges an April 1969 
letter from a private physician indicating that the veteran 
was required to wear glasses permanently due to defective 
vision and astigmatic myopia in both eyes.  

However, the pre-service medical evidence is absent for any 
complaints of, treatment for, or diagnoses associated with a 
hereditary eye disorder, such as retinitis pigmentosa.  
Importantly, there is no other evidence of record suggesting 
that a congenital eye disorder, as opposed to his general 
defective vision problems, predated service.  

In consideration of the above, the Board finds that the 
record does not contain clear and convincing evidence that 
the veteran's retinitis pigmentosa pre-existed service.  
Accordingly, the presumption applies, and he is presumed to 
have entered service without a congenital eye disorder.

Having found that the veteran did not have a preexisting 
congenital eye disorder prior to entering active duty, the 
Board finds that his retinitis pigmentosa began in service.  
As stated above, he was diagnosed with retinitis pigmentosa 
in April 1970.  Further, his separation examination in May 
1970 revealed "abnormal" findings of the eyes due to 
pigmentary peripheral retinal changes associated with 
vitreous changes, bilaterally.  

Next, the evidence also indicates continuous eye pathology 
since service.  According to a September 2001 VA examination, 
the veteran has sought continuing treatment of retinitis 
pigmentosa since being diagnosed with the disorder in 
service.

In addition to the documented post-service treatment records, 
the Board has considered the veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Next, the Board has reviewed the evidence of record 
suggesting a medical nexus between active duty service and 
current complaints.  The veteran was specifically diagnosed 
during service with retinitis pigmentosa in April 1970.  
Further, the September 2001 VA treatment report specifically 
noted that there was no pathological history of injury or 
disease of the eyes that occurred before he entered the 
military.  

Given the progression of the disorder and the decreased 
vision noted in the April 1970 treatment report and the lack 
of pre-service pathology associated with a congenital eye 
disorder, the Board finds that the weight of the evidence 
demonstrates that his eye disorder manifested during service.  

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent evidence of 
record that is favorable to the veteran, based on a rational 
lack of credibility or probative value.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 
22, 26 (1998).  Accordingly, the Board finds that the 
evidence supports the grant of service connection for an eye 
disorder.  As such, the appeal is granted.

Claim for CUE

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.

For the purpose of authorizing benefits, the rating or other 
adjudicatory decision that constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision. 38 C.F.R. § 3.105(a).  The determination as to 
whether CUE is shown in the June 23, 1971, rating decision 
must be based only on consideration of the evidence of record 
at the time of each decision in question, and with 
consideration of the laws extant at that time.  See Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992). 
 
CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  

Similarly, neither can broad-brush allegations of "failure 
to follow the regulations" or "failure to give due 
process," or any other general, nonspecific claim of 
"error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In 
addition, failure to address a specific regulatory provision 
involves harmless error unless the outcome would have been 
manifestly different.  Id. at 44. 
 
The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether CUE is 
present in a prior determination: 
 (1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question. Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

By correspondence received in March 2005, the veteran alleged 
CUE in the June 23, 1971, rating decision that failed to 
grant his request for service connection for an eye disorder.  
Essentially, he maintains that the RO committed a factual 
error by failing to find that the medical evidence clearly 
showed a diagnosis of retinitis pigmentosa in service.  

Also, from his March 2005 statement, it appears that he also 
asserts that the RO committed a legal error by failing to 
award service connection based on the legal guidelines set 
forth in VAOPGCPREC 67-90.   As discussed in further detail 
below, the Board finds that CUE is not shown in the June 1971 
rating decision. 

In the June 1971 rating decision, the RO denied the veteran's 
claim for service connection for an eye disorder.  In this 
regard, the RO found that that his eye disorder was of 
familial origin, that his disorders of retinitis pigmentosa 
and myopic astigmatism preexisted service, and that his eye 
disorder was not aggravated by service beyond the normal 
progress of the disease.  The RO concluded that, as in-
service incurrence or aggravation had not been shown, 
criteria for establishing service connection for an eye 
disorder had not been met.  

With regard to the contention that the June 1971 rating 
decision contained factual error, the veteran alleges that 
the RO did not give due consideration to evidence of record 
that suggested that the veteran was first diagnosed with 
retinitis pigmentosa during active duty service.  

However, the Board finds that the June 1971 decision did not 
fail to consider evidence existing at the time of the 
decision that asserted that the veteran was diagnosed with 
retinitis pigmentosa in service.  Specifically, in the June 
1971 decision, the RO discussed the service medical records 
and that the veteran was diagnosed with retinitis pigmentosa, 
both eyes, in April 1970.  The RO considered this evidence 
yet found that symptoms of an eye disorder, namely myopic 
astigmatism and defective vision, were shown at the time of 
his induction to service and therefore was incurred or 
aggravated in service.  

The veteran has essentially objected to the June 1971 
decision because the RO found that the weight of the evidence 
indicated that his eye disorder preexisted service.  However, 
this assertion is simply a disagreement with factual 
determinations that the RO reached, and the law provides that 
a disagreement as to how the facts were weighed or evaluated 
by the RO cannot constitute CUE.  38 C.F.R. § 20.1403(d).

Further, a claim of CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 
Vet. App. 412 (1996).  Thus, the veteran's contention that 
the evidence submitted regarding in-service diagnosis of an 
eye disorder constituted sufficient evidence to establish 
service connection merely amounts to a disagreement with the 
RO's evaluation of the facts before it, this contention does 
not give rise to a finding of CUE.

Next, the Board has considered the veteran's second 
contention, that the June 1971 rating decision constituted 
CUE because the RO did not apply or incorrectly applied the 
legal guidelines set forth in VAOPGCPREC 67-90.  However, the 
General Counsel opinion, which governs congenital disorders 
discussed in 38 C.F.R. § 3.303(c) and was drafted and 
distributed in 1990, was unavailable for review by the RO 
during the time of the June 1971 rating decision.  Thus, the 
Board is prevented from considering the General Counsel 
opinion in its CUE analysis as it was not evidence of record 
at the time of the June 1971 decision.

Further, the veteran has not identified any other existing 
laws or regulations that were misapplied by the RO in the 
June 1971 decision that would have resulted in a manifestly 
different outcome in this matter.  The issue of incurrence or 
aggravation of hereditary disease in service is a factual 
issue, not a legal issue.  

Moreover, failure to follow a specific regulatory provision 
constitutes harmless error unless the outcome would have been 
manifestly different.  Fugo, 6 Vet. App. at 44.  
Significantly, the Board finds that there is nothing within 
38 C.F.R. § 3.303(c), or other existing laws or regulations 
at the time of the June 1971 rating decision, that would 
mandate a grant of service connection based on the facts and 
evidence of record at that time.  

Therefore, with regard to his contention that the June 1971 
rating decision contained legal error because the RO did not 
grant service connection based on existing laws and 
regulations, the Board finds that a legal error is not shown.  

In conclusion, the Board finds that the rating decision of 
June 1971 did not incorrectly apply the applicable statutory 
and regulatory provisions existing at the time, such that the 
outcome of the claim would have been manifestly different but 
for the error.  As such, the criteria for reversing or 
revising the June 23, 1971, rating decision on the basis of 
CUE have not been met.
 


Veterans Claim Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As to the veteran's claim based on CUE, VCAA notice is not 
required because the issue presented involves a claim for 
review of a prior final regional office decision on the basis 
of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).  
Therefore, further notice on this issue is not required.

In claims to reopen, however, VA must both notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the claim for an eye 
disorder is being reopened; therefore, no further notice is 
required under Kent.  

Next, with respect to the veteran's service connection claim 
for an eye disorder on the merits, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  
Therefore, no further notice is required.


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for an eye disorder, claimed as retinitis 
pigmentosa and myopic astigmatism, is granted.  The appeal is 
allowed to this extent.

Service connection for service connection for an eye 
disorder, claimed as retinitis pigmentosa and myopic 
astigmatism, is granted.

The motion for revision of the June 23, 1971, rating decision 
denying the veteran's claim for service connection for an eye 
disorder on the grounds of CUE is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


